By the Court.
The mortgage, being originally made to the trustees of the Merrimack Mutual Loan Fund Association, vested the legal estate in the trustees. No evidence was offered that the by-laws imposed any restraint upon alienation, which would prevent the trustees from transferring a legal title to the mortgage. The plaintiff showed a valid assignment which vests the legal title in him.
There being something still due on the mortgage, after deducting the forfeitures for usury, if usury was taken, the party was still entitled to judgment, and the amount of the conditional judgment will be settled hereafter.
There is nothing in the St. of 1854, c. 454, which transfers the title of a voluntary loan fund association to a corporation formed under that statute, without a legal, formal conveyance or assignment. Holland v. Cruft, 3 Gray, 173.

Exceptions overruled.